Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application claims benefit of the foreign applications:
EUROPEAN PATENT OFFICE (EPO) 20170729.6 4/21/2020, EUROPEAN PATENT OFFICE (EPO)  20184031.1  07/03/2020, and  EUROPEAN PATENT OFFICE (EPO)  21164552.8  3/24/2021.
2.	Amendment of claims 12 and 16, cancelation of claims 19, 33-35 and 42, and addition of claims 43-45 in the amendment filed on 1/12/2022 is acknowledged. Claims 12-18, 20-32, 36-41 and 43-45 are pending in the application. No new matter has been found.  Since the newly added claims 43-45 are commensurate within the scope of invention, claims 12-18, 20-32, 36-41 and 43-45 are prosecuted in the case.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Brion P. Heaney on January 24, 2022.  The application has been amended as follows:
In claim 26, line 10, after “ripivirine”, delete “(JULUCA®)”

In claim 26, line 12, after “lopinavir”, delete “(KALETRA®)”
In claim 26, line 13, after “emtricitabine”, delete “(BIKTARVY®)”
In claim 26, line 14, after “lamivudine”, delete “(TRIUMEQ®)”
In claim 26, line 16, delete “(GENVOYA®)”
In claim 26, line 18, after “emtricitabine”, delete “(STRIBILD®)”.
Reasons for Allowance
4.	The rejection of claim 12 under 35 U.S.C. 112 (a) or 112 (b) has been overcome in the amendment filed on 1/12/2022.  Since claim 19 has been canceled, therefore the rejection of claim 19 under 35 U.S.C. 112 (a) has been obviated herein.
5.	Since Vitt et al. ‘433 and ‘138 and Sleeman et al. do not disclose the instant methods of use, therefore they are distinct from the instant invention. The rejection of claims 12-18, 20-32 and 36-41 under 35 U.S.C. 103 (a) over Vitt et al. ‘433 and ‘138 and Sleeman et al. has been overcome in the amendment filed on 1/12/2022.  Since claims 19 and 33-35 have been canceled, therefore the rejection of claims 19 and 33-35 under 35 U.S.C. 103 (a) has been obviated herein.
6.	Since Vitt et al. ‘433, ‘138, ‘531 and ‘122 do not claim the instant methods of use, therefore   they are distinct from the instant invention. The rejection of claim 12 under the obviousness-type double patenting over Vitt et al. ‘433, ‘138, ‘531 and ‘122  has been overcome in the amendment filed on 1/12/2022.  
  	7.	Claims 12-18, 20-32, 36-41 and 43-45 are neither anticipated nor rendered 
     obvious over the record, and therefore are allowable.  A suggestion for modification of a 

     32, 36-41 and 43-45 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 01, 2022